Case 2:20-cv-10949-LVP-MJH ECF No. 1-8 filed 04/17/20   PageID.193   Page 1 of 5




                       Exhibit 7
4/4/2020        Doctors in NYC Hospitals, Jails, and Shelters
           Case 2:20-cv-10949-LVP-MJH                  ECFCall on 1-8
                                                              No. the Cityfiled
                                                                           to Take04/17/20
                                                                                   More Aggressive Action to Combat the
                                                                                                 PageID.194             Spread2ofof
                                                                                                                      Page        Coronavirus
                                                                                                                                    5




                   Anyone can publish on Medium per our Policies, but we don’t fact-check every story.
                   For more info about the coronavirus, see cdc.gov.




      Doctors in NYC Hospitals, Jails, and Shelters Call on
      the City to Take More Aggressive Action to Combat
      the Spread of Coronavirus
                   Brad Lander Follow
                   Mar 12 · 3 min read


      From NYC Council Members Brad Lander and Ritchie Torres:




https://medium.com/@bradlander/doctors-in-nyc-hospitals-jails-and-shelters-call-on-the-city-to-take-more-aggressive-action-to-fb75f0b131c2      1/4
4/4/2020        Doctors in NYC Hospitals, Jails, and Shelters
           Case 2:20-cv-10949-LVP-MJH                  ECFCall on 1-8
                                                              No. the Cityfiled
                                                                           to Take04/17/20
                                                                                   More Aggressive Action to Combat the
                                                                                                 PageID.195             Spread3ofof
                                                                                                                      Page        Coronavirus
                                                                                                                                    5
      As public representatives, we have been talking with constituents, public health experts,
      schools, and city officials about how to balance the urgent need to slow the spread of
      coronavirus with the need to continue providing services, maintain public order, and
      lessen the hardships on families and vulnerable populations. In that spirit, we are
      sharing the following letter, provided to us by a group of doctors working in the City’s
      hospitals, jails, clinics and shelters, which calls for the City to rapidly take far more
      aggressive steps (as they term it: “enforced solidarity”) to halt community spread.

      ***

      March 12, 2020

      An Open Letter to Mayor de Blasio and City Officials

      As doctors and public health officials working in the City’s hospitals, jails, clinics, and
      shelters, we are extremely anxious about the impact of the COVID-19 virus on
      vulnerable populations and by the City’s hesitance to take more dramatic action. Given
      the information we have about the exponential growth of the virus and the limited
      capacity of our health system to care for the number of people who will become sick and
      need care at the same time, we believe that aggressive measures must be taken now.
      Actions taken now to encourage and facilitate what we are calling enforced solidarity (a
      more accurate description than social distancing) will mitigate the impact of the virus on
      vulnerable populations and our health system.

      We call on the City to:

      Act immediately and boldly to slow the spread of the virus:

             Suspend classes at public schools, while keeping schools open for emergency
             childcare for essential workers and vulnerable families. Keep childcare groups small,
             under 10 kids per group. Close schools immediately and reopen some as centers of
             family support and mitigation.

             Order the NYPD to stop making low level arrests for violations and misdemeanors, in
             order to prevent the spread of the virus through our jails, courts, and precincts.




https://medium.com/@bradlander/doctors-in-nyc-hospitals-jails-and-shelters-call-on-the-city-to-take-more-aggressive-action-to-fb75f0b131c2      2/4
4/4/2020        Doctors in NYC Hospitals, Jails, and Shelters
           Case 2:20-cv-10949-LVP-MJH                  ECFCall on 1-8
                                                              No. the Cityfiled
                                                                           to Take04/17/20
                                                                                   More Aggressive Action to Combat the
                                                                                                 PageID.196             Spread4ofof
                                                                                                                      Page        Coronavirus
                                                                                                                                    5
             Order the courts to consider release for anyone in pretrial detention over 60.
             Administratively reschedule all criminal court proceedings for people who are not
             currently incarcerated. Reschedule all other court proceedings.

             Urge businesses to have all non-essential workers work from home. Employers may
             have discretion over who is “essential,” but give guidance that only those providing
             services that must be maintained during a state of emergency should be considered
             essential.

             Strongly advise people over 60 to avoid public transit.

             Cancel all City events and revoke permits for events.

             Ensure that medical personnel have adequate personal protective equipment.

             Open a virus hotline for residents to be able to call a nurse and get a home visit if
             needed for quarantined people with moderate symptoms rather than bring people
             into the ER.

             Order the Administration of Children’s Services (ACS) to stop requiring parents to
             attend groups and programs; halt non-emergency family court proceedings,
             guarantee tele-visitation for parents and children.

      Take steps to strengthen the social safety net to protect vulnerable New Yorkers.

             Turn schools into centers for community aid: food pantry, crisis navigation, and
             eventually satellite testing sites once we have capacity to test widely.

             Urge the State to adopt paid sick leave for up to 2 weeks for all workers immediately.

             Work with the State to institute an immediate moratorium on evictions and provide
             benefits for families and businesses.

             Divert workers from other non-essential services to Naturally Occurring Retirement
             Communities and public housing to check on quarantined elderly. Can do by
             phone/remote to minimize unnecessary contact.

             Increase Meals-on-Wheels service.



https://medium.com/@bradlander/doctors-in-nyc-hospitals-jails-and-shelters-call-on-the-city-to-take-more-aggressive-action-to-fb75f0b131c2      3/4
4/4/2020          Doctors in NYC Hospitals, Jails, and Shelters
             Case 2:20-cv-10949-LVP-MJH                  ECFCall on 1-8
                                                                No. the Cityfiled
                                                                             to Take04/17/20
                                                                                     More Aggressive Action to Combat the
                                                                                                   PageID.197             Spread5ofof
                                                                                                                        Page        Coronavirus
                                                                                                                                      5
              Increase staffing for the City’s mental health hotline to deal with increased anxiety
              and suicidality exacerbated by isolation and uncertainty.

              Take steps to address the digital divide, including providing burner cell phones at
              crisis centers and shelters for people who do not have cell phones.

      We are grateful for the City’s caution and attention to the impact of the coronavirus and
      associated response on vulnerable populations. We urge the City to begin taking more
      aggressive steps to shut down business as usual to slow community spread, while also
      increasing support for vulnerable populations.

      Sincerely,

      Doctors and public health officials working in NYC’s hospitals, jails, clinics, and shelters



           Healthcare       Jail     Shelter        Doctors




                                                                                                                       About       Help      Legal




https://medium.com/@bradlander/doctors-in-nyc-hospitals-jails-and-shelters-call-on-the-city-to-take-more-aggressive-action-to-fb75f0b131c2           4/4
